i
                                *..#...*

       OFFICE    OF THE AITORNEY GENERAL          OF TEXAS
                               AUSTIN




BonorabloZrnwt 3~1~
County Attornry
I!2Pa80 County
El P880, Toxnr




         We 8ra in reorlpt
oa thr abovepueatloa.
         In loor lettrr y
                                              r h88 noelred
     8 numb6r of                              a right of brrl-
     or8 In hour@                             tiriort*ror
     tit10 la 0                               ilorr rnd rhou

                                           8SOS8OPand COllOOt-
                                           1118Olrar thet house
                                        er then ona xiotor pro-
                                     hln the C~rtirloatrof
                                     the 1eWS in sXf8teUOa
                                  era prior ta tho Cortlrloqto
                          d 8till    remain In exletwioo,the
                          h 18 OUt8idO Of th0 jWiISdiOtiOII
                          Or 8nd aOll@OtOr'II    OrrtOO.


          @dotion1 or Art10101436-1,known as the a0rtiri-
oato or Title Aot, doolaroathat the loglslatitelntsnt   in
onaotlng this la* $8 to agrevonttho theft or motor reh~olo8w
and to rogulato"the sali Or . . . motor fohi0108*,
          Sootlon2 Or &tiOb          113~1,   prorid

          *The    term %otor   Yohlolb’ moans ovarykind
     or motor    &Iron   or vrovolled rehlolo now or-
                                                                      ..   Y68


HonorrUe       Brnomt Cuim, Pa80 2


        hermitor rrqulrrd to     bo nghtorod     or llosneod
        uudor tho law0 or this    ~:tato."   (Vndorsoorin(
        AV-)

          lieprovl8lon8 Oi thr Cortlfloateof Tltlo Aot QUT..
port to dsrl with rnythln&othor than %otor TOhiOlO8"88
d~rin~d ~OTO. It may bo notloadthat the r&8tr8tiOn rkt-
UtO8 (AHi     66750-1, SUb8OOtiOn (bl) dOiln0l “mtOr  tohi-
010" 88 *otory rohiole that 18 self-propollod*,and a *tr8llorn
(Siabbrrotion (6)) 18 aotei~ rohlolo     dsrlpd       or us.6   to oarry
it8 load wholly on It8 own structure and to be dram              by l
not&r r r h lo lo *.
            IPo agree wltb rour oomtruotlon   or tho law to tho
dr00t    that tho Cortlrlorto0r Tltao law door not purport to
doal with any vohloloother than ono motor propollodand thorn-
rore doe8 not arr0ot     the lam In oxl8tenoo whloh nlrto   to
trailer8   snd the transfsrsthereof.

                                                   Your8 tory truly
                                         ATTOlum      t3EmBAL Q TmAs




AFKmp